THE PAYMENT OF THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS EVIDENCED BY THIS
INSTRUMENT AND THE INTEREST ACCRUING THEREON IS SUBORDINATED TO OTHER
INDEBTEDNESS PURSUANT TO, AND TO THE EXTENT PROVIDED IN, AND IS OTHERWISE
SUBJECT TO THE TERMS OF, THE SUBORDINATION AGREEMENT DATED AS OF MARCH 5, 2012
BY AND AMONG GERONIMO HOLDINGS CORPORATION, A DELAWARE CORPORATION, AMERICAN
STANDARD ENERGY, CORP., A DELAWARE CORPORATION, AND PENTWATER EQUITY
OPPORTUNITIES MASTER FUND LTD., A CAYMAN ISLANDS CORPORATION, AND PWCM MASTER
FUND LTD., A CAYMAN ISLANDS CORPORATION.

 

PROMISSORY NOTE

 

$35,000,000 March 5, 2012

 

For value received, intending to be legally bound, the undersigned (the “Maker”)
promises to pay to Geronimo Holdings Corporation, a Texas corporation (the
“Payee”) in Midland County, Texas the principal amount of Thirty-Five Million
Dollars ($35,000,000) (the “Principal Amount”) on the terms and conditions
contained in this Promissory Note (this “Note”).

 

1. This Note evidences the obligation of the Maker to pay amounts in respect of
the Purchase Price (under and as defined in that certain Purchase and Sale
Agreement, dated of even date herewith, between the Maker and the Payee.

 

2. The Maker agrees to pay interest on the unpaid Principal Amount of this Note
at the fixed rate of seven percent (7%) per annum; provided, that if an Event of
Default (as hereinafter defined) shall have occurred and be continuing, interest
shall accrue on the unpaid Principal Amount of this Note until such Event of
Default is remedied at a rate of nine percent (9%) per annum. Interest shall be
computed on the basis of a 365-day year or 366-day year, as the case may be, for
the actual number of days elapsed. The Maker shall pay to the Payee on each
Payment Date (as hereinafter defined), unless earlier accelerated by the Payee
following the occurrence of an Event of Default, accrued and unpaid interest, if
any, on the unpaid Principal Amount of this Note from and including the
immediately preceding Payment Date (or in the case of the first Payment Date,
the date hereof) to and including the day immediately preceding such Payment
Date. “Payment Date” shall mean the first (1st) day of each month (or on the
next succeeding Business Day if such day is not a Business Day), beginning on
June 1, 2012 and continuing on the 1st day of each month until and including
March 21, 2016. “Business Day” shall mean any day other than a day on which
commercial banks are authorized or required to close in Scottsdale, Arizona.

 

3. The Maker shall pay to the Payee the Principal Amount of this Note, together
with all accrued and unpaid interest thereon, on March 21, 2016 (the “Maturity
Date”), unless earlier accelerated by the Payee following the occurrence of an
Event of Default.

 

4. The Maker shall have the right to prepay all or a portion of the unpaid
Principal Amount of this Note, without premium or penalty, at any time. All
prepayments made by the Maker shall be applied, first, to the payment of accrued
and unpaid interest, if any, on the unpaid Principal Amount of this Note and,
second, to the unpaid installments of the Principal Amount of this Note in
inverse order of maturity.

 

 

 

 



5. The occurrence of any one or more of the following events shall be an event
of default (each such event, an “Event of Default”):

 

(a) the Maker fails to pay (i) any interest payment required to be paid on any
applicable Payment Date or (ii) the Principal Amount of this Note, together with
all accrued and unpaid interest thereon on the Maturity Date, and in either
case, such failure continues uncured for thirty (30) Business Days following
notice from the Payee to the Maker of such failure;

 

(b) the Maker fails to observe or perform any other term, covenant or condition
of this Note and such failure continues uncured for thirty (30) Business Days
following notice from the Payee to the Maker of such failure;

 

(c) the Maker (i) executes an assignment for the benefit of its creditors,
(ii) becomes or is adjudicated bankrupt or insolvent, (iii) admits in writing
its inability to pay its debts generally as they become due, (iv) applies for or
consents to the appointment of a conservator, receiver, trustee, or liquidator
of the Maker or of all or any substantial part of its assets, (v) files a
voluntary petition seeking reorganization or an arrangement with creditors or to
seek any other relief under Title 11 of the United States Code as amended from
time to time, and any successor statute and all rules and regulations
promulgated thereunder and all other applicable liquidation, conservatorship,
bankruptcy, insolvency, rearrangement, moratorium, reorganization, fraudulent
transfer or conveyance or similar debtor relief laws affecting the rights of
creditors generally from time to time in effect (the “Debtor Relief Laws”), (vi)
files an answer admitting the material allegations of or consenting to, or
defaults in, a petition filed against it in any proceeding under any Debtor
Relief Laws, or (vii) institutes or voluntarily becomes a party to any other
judicial proceedings intended to effect a discharge of its debts, in whole or in
part, or seeking to postpone the maturity or the collection of any of its debts
or to suspend any of the rights of Administrative Agent or any of its Affiliates
under any of the Loan Documents;

 

(d) any person files a petition seeking reorganization of the Maker or
appointing a conservator, receiver, trustee or liquidator of the Maker or of a
substantial part of its assets and the petition is not discharged within 90 days
after its filing;

 

(e) a court of competent jurisdiction enters an order, judgment or decree
approving the reorganization of the Maker or appointing a conservator, receiver,
trustee or liquidator of the Maker, or of a substantial part of its assets, and
the order, judgment or decree is not permanently stayed or reversed within 60
days after its entry;

 

(f) a judgment for more than $5,000,000 (or for any amount if the execution and
enforcement of that judgment could reasonably be expected to have a materially
adverse effect on: the ability of the Maker to pay its obligations under this
Note (a “Material Adverse Effect”) is entered against the Maker and not appealed
and bonded or fully stayed, vacated, paid or discharged within 30 days of its
entry unless the judgment relates to a claim (i) that is fully covered by
insurance and for which the insurance company has unconditionally accepted
liability or (ii) for which the Maker maintains adequate reserves in accordance
with generally accepted accounting principles recognized as such by the
Financial Accounting Standards Board consistently applied (“GAAP”); or

 

2

 

 



(g) the Maker fails to pay any indebtedness for borrowed money (other than the
obligations under this Note) in excess of $5,000,000 when due (whether at
scheduled maturity or by acceleration, demand or otherwise) and the failure to
pay continues past the expiration of any applicable cure period unless (i) the
Maker has previously documented to the reasonable satisfaction of the Payee the
basis upon which the Maker intends to dispute such indebtedness and (ii) the
Maker maintains adequate reserves therefor in accordance with GAAP.

 

Upon the occurrence of any Event of Default and at the option of the Payee, the
Payee may (i) declare the indebtedness evidenced by this Note, together with all
accrued and unpaid interest thereon, if any, to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived; provided, that, upon the occurrence of an Event of
Default set forth in paragraphs 5(c) or (d) above, the indebtedness evidenced by
this Note, together with accrued and unpaid interest thereon, if any, shall
become automatically due and payable without notice or demand, and (ii) exercise
any and all rights and remedies available to it under this Note and under
applicable law. Upon the occurrence of any Event of Default, the reasonable
attorneys’ and other professionals’ fees and expenses incurred by the Payee in
connection with the enforcement of its rights under this Note shall be
chargeable to the Maker.

 

6. The Principal Amount of this Note is subject to reduction pursuant to Section
7 and Section 13(e)(iv) of that certain Purchase and Sale Agreement dated as of
February __, 2012 among the Payee and XOG Operating LLC, a Texas limited
liability company, as sellers, and the Maker, as buyer, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

7. If any term or other provision of this Note is invalid, illegal or incapable
of being enforced by any rule of law, or by public policy, all other conditions
and provisions of this Note shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Maker and the Payee shall negotiate in good faith to
modify this Note so as to effect the original intent of the Maker and the Payee
as closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the greatest extent possible.

 

8. This Note and the agreements referred to herein, constitute the entire
agreement, and supersede all prior agreements and undertakings, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof.

 

3

 

 



9. This Note shall inure to the benefit of the Payee and the Payee’s successors
and assigns.

 

10. WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW, THIS NOTE SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF TEXAS SHALL APPLY AS TO THE PROPERTY LOCATED IN (OR OTHERWISE SUBJECT TO THE
LAWS OF) SUCH STATE. THE MAKER AGREES THAT VENUE SHALL BE IN ANY STATE COURT OR
THE UNITED STATES DISTRICT COURT LOCATED IN MIDLAND, TEXAS. THE MAKER CONSENTS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS (AND THE APPELLATE COURTS THEREOF)
AND AGREES NOT TO COMMENCE ANY SUCH PROCEEDING EXCEPT IN SUCH COURTS. THE MAKER
AGREES NOT TO ASSERT (BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE), AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES IN ANY SUCH PROCEEDING COMMENCED IN SUCH
COURT, ANY OBJECTION OR CLAIM THAT THE MAKER IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURT OR THAT SUCH PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. IF SUCH COURTS REFUSE TO EXERCISE JURISDICTION HEREUNDER,
THE MAKER AGREES THAT SUCH JURISDICTION SHALL BE PROPER IN ANY COURT IN WHICH
JURISDICTION MAY BE OBTAINED.

 

11. THE MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS NOTE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
MAKER AND THE PAYEE OR ANY OF THEM WITH RESPECT TO THIS NOTE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
THE MAKER HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE MAKER TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

4

 



 

IN WITNESS WHEREOF, the Maker has signed and delivered this Note as of the day
and year first above written.

 

 

 

AMERICAN STANDARD ENERGY CORPORATION,

a Delaware corporation

      By:  /s/ Richard MacQueen     Name: Richard MacQueen
Title: President

 



Signature Page to ASEN Promissory Note ($35,000,000)

 



 